                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         WONDIYRAD KABEDE,                               Case No. 19-01992 BLF (PR)
                                  11
                                                       Petitioner,                       ORDER GRANTING EXTENSION
                                  12                                                     OF TIME TO FILE COMPLETE IN
Northern District of California




                                                v.
 United States District Court




                                                                                         FORMA PAUPERIS APPLICATION
                                  13

                                  14     STATE OF CA COURTS, et al.,
                                  15
                                                      Respondents.
                                  16

                                  17

                                  18          On April 12, 2019, Petitioner, a California state prisoner, filed a petition for a writ
                                  19   of habeas corpus under 28 U.S.C. § 2254, along with an application for leave to proceed In
                                  20   Forma Pauperis (“IFP”). (Docket Nos. 1, 2.) On the same day, the Clerk sent Petitioner a
                                  21   notice informing him that the IFP application was insufficient because he failed to attach
                                  22   the following supporting documents: (1) a Certificate of Funds in Prisoner’s Account
                                  23   completed and signed by an authorized officer at the prison; and (2) a copy of his prisoner
                                  24   trust account statements showing transactions for the last six months. (Docket No. 3.)
                                  25   Plaintiff was directed to respond within twenty-eight days or else the case would be
                                  26   dismissed. (Id.)
                                  27          On April 22, 2019, Petitioner filed an IFP application which is again insufficient
                                  28   because it does not include a Certificate of Funds in Prisoner’s Account completed and
                                   1   signed by an authorized officer at the prison. (Docket No. 4.)
                                   2            In the interest of justice, Petitioner shall be granted an extension of time to either
                                   3   pay the filing fee or file the missing Certificate of Funds to complete his IFP application.
                                   4   Petitioner shall file the necessary document no later than twenty-eight (28) days from the
                                   5   filing date of this order.
                                   6            Failure to respond to this order in the time provided will result in the dismissal
                                   7   without prejudice of this action without further notice to Plaintiff.
                                   8            IT IS SO ORDERED.
                                   9            May 15, 2019
                                       Dated: _____________________                         ________________________
                                                                                            BETH LABSON FREEMAN
                                  10
                                                                                            United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting EOT to file IFP App.
                                       P:\PRO-SE\BLF\HC.19\01992Kabede_eot-ifp.docx
                                  26

                                  27

                                  28                                                    2
